Citation Nr: 0513780	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  02-04 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for bipolar disorder.

3.  Entitlement to service connection for borderline 
personality disorder.

4.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
September 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in Waco, 
Texas.  In October 2002 the veteran presented oral testimony 
at a hearing at the RO held before a Decision Review Officer.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a November 2003 VA Form 9, the veteran requested a Travel 
Board hearing.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, this issue is 
REMANDED to the agency of original jurisdiction (AOJ) for the 
following development:

1.  The AOJ should schedule the veteran 
for a Travel Board hearing.

The veteran is advised that if he has, or is able to obtain, 
evidence relevant to the claims, he must submit the evidence.

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




